UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

JOHN T. SCULL,
                                                Plaintiff,               Case # 15-CV-309-FPG

v.                                                                       DECISION AND ORDER

PATRICK K. HENNEGAN., et al.,

                                                Defendants.


                                         INTRODUCTION

          Pro se Plaintiff John T. Scull brought this action against several private and governmental

actors who allegedly took part in the seizure of a large bulldog statue that Scull owns. See ECF

No. 1-2 at 24. There are three sets of defendants remaining: (1) the City defendants (the City of

Niagara Falls, Patrick K. Hennegan, Thomas G. Ewing, and Brian Dalporto; (2) the NFR

defendants (Roger Trevino, Niagara Falls Redevelopment LLC, 11th Street Properties LLC,

Clarksville Land Company LLC, Howard Milstein); and (3) John P. Bartolomei. 1

           Before the Court is the Report & Recommendation (“R&R”) of United States Magistrate

Judge Jeremiah J. McCarthy, in which he recommends granting in part the City defendants’ motion

for summary judgment (ECF No. 127), granting the NFR defendants’ motion for summary

judgment (ECF No. 130), granting in part Bartolomei’s motion for summary judgment (ECF No.

129), and denying Scull’s motion for leave to supplement his amended complaint (ECF No. 142).

In addition, after Judge McCarthy issued the R&R, Scull filed several motions requesting various

relief (ECF Nos. 133, 171, 173, 174, 175). The Court rules on all of these motions below.




1
    The claims against another defendant, Anthony Bergamo, were dismissed in March 2018. ECF No. 104.
                                      LEGAL STANDARD

       Generally, a court reviews portions of an R&R to which a party makes specific objections

de novo. Fed. R. Civ. P. 72(b)(2); 28 U.S.C. § 636(b)(1)(C). When a party does not object to the

R&R, however, the court will review it for clear error. EEOC v. AZ Metro Distributors, LLC, 272

F. Supp. 3d 336, 339 (E.D.N.Y. 2017). “When performing such a clear error review, the court

need only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.” Boice v. M+W U.S., Inc., 130 F. Supp. 3d 677, 686 (N.D.N.Y. 2015) (internal

quotation marks omitted). After conducting the appropriate review, the court may “accept, reject,

or modify, in whole or in part, the findings or recommendations made by the magistrate judge.”

28 U.S.C. § 636(b)(1)(C).

       Summary judgment is appropriate when the record shows that there is “no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). Disputes concerning material

facts are genuine where the evidence is such that a reasonable jury could return a verdict for the

non-moving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). In deciding

whether genuine issues of material fact exist, the court construes all facts in a light most favorable

to the non-moving party and draws all reasonable inferences in the non-moving party’s favor. See

Jeffreys v. City of New York, 426 F.3d 549, 553 (2d Cir. 2005). However, the non-moving party

“may not rely on conclusory allegations or unsubstantiated speculation.” F.D.I.C. v. Great Am.

Ins. Co., 607 F.3d 288, 292 (2d Cir. 2010) (quotation omitted).

                                         BACKGROUND

       In August 2005, the NFR defendants contracted with Scull for the purchase of a large

bulldog statue. Trevino is an executive of Niagara Falls Redevelopment LLC, 11th Street




                                                  2
Properties LLC, and Clarksville Land Company LLC, and he purchased the statue on behalf of

11th Street Properties LLC. In addition to that bulldog statue, Scull asserts that he owns a replica

of the purchased statue.

       Scull alleges that he never delivered the purchased statue because it was destroyed in a

windstorm in 2006. Scull also claims that he notified Bartolomei, then the attorney for the NFR

defendants, of the incident. Regardless, it does not appear that Trevino made any effort to obtain

the statue or enforce that part of the contract after it was executed.

       On June 19, 2012, Trevino learned that Scull had parked his trailer on the property of

Clarksville Land Company LLC. On the trailer was the bulldog statute, though Scull alleges that

it was the replica. Trevino contacted Officer Hennegan, who works for the Niagara Falls Police

Department. Officer Hennegan issued a parking ticket to Scull for parking his trailer on private

property. Trevino told Officer Hennegan that the bulldog statue belonged to him, and he showed

Officer Hennegan the 2005 contract as proof of ownership. See ECF No. 130-7 at 1. From the

police report, it appears that Officer Hennegan informed Trevino “that he could take possession of

his property that was located on the illegally parked trailer.” ECF No. 163 at 22. Trevino had the

trailer towed and took the bulldog statue to a warehouse. Trevino avers that he “believed then and

believe[s] now” that the statue he took is the one purchased in 2005. ECF No. 130-6 ¶ 6.

       A few days later, when Scull discovered that his trailer was gone, he contacted the Niagara

Falls Police Department and learned what had occurred. Officer Warme responded to the scene

and informed Scull that Trevino had taken the statue. Scull claims that the statue on the trailer

was, in fact, the replica, not the one Trevino purchased. Scull therefore requested that Officer

Warme press charges against Trevino for larceny, but Officer Warme stated that it was a “civil

matter.” ECF No. 31 at 24. Subsequently, Scull complained about the incident to Detective Ewing




                                                  3
and Police Chief Dalporto, but they took no action against Trevino or Hennegan. Similarly, Scull

reached out to Bartolomei, now the former attorney for the NFR defendants, to no avail.

        In April 2015, Scull brought this action. He asserts a variety of claims against the

defendants, which Judge McCarthy summarized in the R&R. See ECF No. 154 at 6-7. Bartolomei

filed counterclaims against Scull for abuse of process, attorney’s fees and costs, and punitive

damages. ECF No. 34 at 15-16.

        At summary judgment, Judge McCarthy recommended granting the NFR defendants’

motion for summary judgment. He concluded that Scull had failed to offer any evidence to rebut

Trevino’s claim that “he had a good-faith basis for believing that the bulldog [statue] belonged to

him” and that he never conspired with anyone to violate Scull’s rights. ECF No. 154 at 8. Judge

McCarthy therefore determined that, as private actors who had not conspired with any

governmental officials, the NFR defendants could not be held liable under § 1983. Id. at 8-10; see

also Ciambriello v. Cty. of Nassau, 292 F.3d 307, 323 (2d Cir. 2002) (“Because the United States

Constitution regulates only the Government, not private parties, a litigant claiming that his

constitutional rights have been violated must first establish that the challenged conduct constitutes

‘state action.’”).

        Judge McCarthy recommended granting in part the City defendants’ motion for summary

judgment. Judge McCarthy denied summary judgment as to Scull’s claims arising from Officer

Hennegan’s decision to permit Trevino to take the statue. See ECF No. 154 at 11-13. Judge

McCarthy did not rule on the substance of these claims, concluding that the City defendants had

not developed any arguments as to why they should be dismissed. See id.

        Judge McCarthy recommended granting Bartolomei’s motion for summary judgment to

the extent it sought dismissal of Scull’s claims, but recommended denying it to the extent it sought




                                                 4
summary judgment on the counterclaims. Judge McCarthy noted that this was the second time

that Bartolomei had sought summary judgment on his counterclaims “[w]ithout citing any case

law or evidentiary support.” Id. at 13-14. Such a “bare bones motion for summary judgment” was

insufficient to grant relief. Id. at 13.

        Finally, Judge McCarthy recommended denying Scull’s motion for leave to supplement

the amended complaint because (1) the deadline for amending pleadings had passed and (2) the

proposed supplementation was already alleged in the amended complaint. Id. at 15-16.

                                           DISCUSSION

        The City defendants and Scull filed objections to the R&R. See ECF No. 158, 163. The

City defendants argue that the undisputed facts “show[] that Officer Hennegan did not conspire

with or give permission to Defendant Trevino [to] unlawfully take Plaintiff’s property.” ECF No.

158 at 2. Consequently, the City defendants cannot be held liable. Id. at 3-4. As for Scull, he

broadly challenges Judge McCarthy’s reasoning and conclusions. See generally ECF No. 163.

        The Court has conducted a de novo review of the record, the briefing, and Judge

McCarthy’s R&R. Except as discussed below, the Court concurs with Judge McCarthy’s recitation

of the facts and resolution of the issues. As Judge McCarthy determined, Scull’s allegations that

Trevino conspired with the City defendants to deprive him of the bulldog statue are based on

speculation and conjecture. See ECF No. 154 at 8-9. Without sufficient allegations establishing

state action, Scull cannot prevail on a § 1983 action against any of the NFR defendants or

Bartolomei, as they are private actors. See Ciambriello, 292 F.3d at 324 (stating that a § 1983

conspiracy claim requires that the private entity act “in concert with the state actor to commit an

unconstitutional act”). In those respects, the Court adopts the R&R.




                                                5
         The Court departs from the R&R only as it relates to the City defendants’ liability. Judge

McCarthy did not reach several dispositive issues relating to the City defendants’ liability because

he concluded that they had not been adequately raised. See ECF No. 154 at 11-13. Even if the

Court were to agree that the City defendants failed to raise these issues, they now do so in their

objection, and the Court exercises its discretion to consider them. See Levy v. Young Adult Inst.,

Inc.¸103 F. Supp. 3d 426, 433 (S.D.N.Y. 2015). Judicial economy favors the resolution of issues

“not open to serious question.” Id. Furthermore, the parties have had an adequate opportunity to

address these issues, so there is no unfairness in resolving them.

         Specifically, the Court concludes that the City defendants cannot be held liable for

Trevino’s private act of taking the statue. That is, although the City defendants are governmental

actors who could be held liable under § 1983, they cannot be held liable in this case because it was

Trevino who dispossessed Scull of the statue. The only evidence that Scull cites to bridge this gap

is that Officer Hennegan told Trevino that “he could take possession of his property that was

located on the illegally parked trailer.” ECF No. 163 at 22. That is not enough, however.

         The conduct at issue is akin to that of a private repossession. An officer may only be held

liable under § 1983 for a private actor’s repossession of another’s property if the officer has an

“active hand in the repossession.” Barrett v. Harwood, 189 F.3d 297, 302 (2d Cir. 1999). Mere

presence at the scene is insufficient; courts require that the officer affirmatively aid, facilitate,

direct, or encourage the repossession. See Marcus v. McCollum, 394 F.3d 813, 819 (10th Cir.

2004).

         Here, even viewing the facts in the light most favorable to Scull, Officer Hennegan did not

have an “active hand” in the repossession. He did not compel or encourage Trevino to take the

statue, and he did not assist Trevino in removing it. While Officer Hennegan’s statement may




                                                  6
have emboldened Trevino or allayed his doubts, he did not have an “active role” that “affirmatively

assisted” the repossession. Barrett, 189 F.3d at 303; accord Zitta v. Graham, 996 F. Supp. 2d 272,

282-83 (D. Vt. 2014) (no state action in private repossession, where officer merely reviewed

repossessor’s evidence of ownership and permitted repossessor to drive away with the property).

Accordingly, Officer Hennegan cannot be held liable under § 1983 for Trevino’s conduct.

          As for the other City defendants, Scull’s claims fail against the individual defendants

because there is insufficient evidence of a “cover up.” Scull’s claims against the City fail because

there is insufficient evidence of an unlawful policy, custom, or practice related to these kinds of

repossessions. See Jones v. Sherry W., No. 16-CV-234, 2019 WL 6768778, at *3 (W.D.N.Y. Dec.

12, 2019) (listing circumstances in which a municipality may be held liable under § 1983).

          In short, the Court adopts Judge McCarthy’s R&R except insofar as it declined to address

the City defendants’ liability. The Court concludes that the City defendants are entitled to

judgment as a matter of law and the claims against them must be dismissed.

          In light of this conclusion, all of Scull’s claims have been dismissed on summary judgment.

The only remaining claims are Bartolomei’s counterclaims, on which the Court will require further

action.

          As Judge McCarthy noted, Bartolomei has twice sought summary judgment on his

counterclaims, and in both instances his submissions were deemed too conclusory to justify relief.

See ECF No. 64 at 15-16; ECF No. 154 at 13-14. It is also worth noting that the counterclaim

pleading is similarly conclusory. See ECF No. 34 at 15-17.

          Given the lack of factual and legal support Bartolomei has marshalled to justify his

counterclaims, it is unclear whether there is any need to continue this litigation solely to resolve

the counterclaims. For that reason, the Court invokes its authority under Federal Rule of Civil




                                                   7
Procedure 56(f)(3) and orders Bartolomei to demonstrate why his counterclaims should not be

dismissed on summary judgment. See Fed. R. Civ. P 56(f)(3) (“After giving notice and a

reasonable time to respond, the court may . . . consider summary judgment on its own after

identifying for the parties material facts that may not be genuinely in dispute.”). Specifically,

Bartolomei must present legal authority to support his counterclaim for abuse of process and his

requests for attorney’s fees, costs, and punitive damages. He must also present sufficient evidence

to support his legal theories.

       Bartolomei must submit his memorandum of law and supporting documentation and

evidence by March 2, 2020. Scull may file a response by March 16, 2020, and Bartolomei may

file a reply by March 23, 2020.

       Alternatively, to the extent Bartolomei no longer wishes to pursue his counterclaims, he

may file a letter withdrawing his counterclaims by March 2, 2020, in which case no further

briefing will be required, judgment will be entered, and the case will be closed.

                                         CONCLUSION

       For the reasons stated above, Judge McCarthy’s R&R (ECF No. 154) is ADOPTED IN

PART and REJECTED IN PART. The City defendants’ motion for summary judgment (ECF No.

127) is GRANTED. Bartolomei’s motion for summary judgment (ECF No. 129) is GRANTED

IN PART and DENIED IN PART, in that the motion is granted except as to Bartolomei’s

counterclaims.    The NFR defendants’ motion for summary judgment (ECF No. 130) is

GRANTED. Scull’s motion for leave to supplement the amended complaint (ECF No. 142) is

DENIED. The Clerk of Court is directed to terminate Patrick K. Hennegan, Thomas G. Ewing,

Brian Dalporto, Roger Trevino, Niagara Falls Redevelopment LLC, 11th Street Properties LLC,




                                                 8
Clarksville Land Company LLC, Howard Millstein, and the City of Niagara Falls New York from

this action.

        The Court has reviewed Scull’s motions for miscellaneous relief (ECF Nos. 133, 171, 173,

174, 175) and concludes that they lack merit or do not warrant relief. Accordingly, they are

DENIED.

        In accordance with Federal Rule of Civil Procedure 56(f)(3), the Court orders Bartolomei

to demonstrate why his counterclaims should not be dismissed on summary judgment. Bartolomei

must submit his memorandum of law and supporting documentation and evidence by March 2,

2020. Scull may file a response by March 16, 2020, and Bartolomei may file a reply by March

23, 2020.

        Alternatively, to the extent Bartolomei no longer wishes to pursue his counterclaims, he

may file a letter withdrawing his counterclaims by March 2, 2020, in which case no further

briefing will be required, judgment will be entered, and the case will be closed.

        IT IS SO ORDERED.

Dated: February 11, 2020
       Rochester, New York                    ______________________________________
                                              HON. FRANK P. GERACI, JR.
                                              Chief Judge
                                              United States District Court




                                                 9
